Citation Nr: 1704443	
Decision Date: 02/14/17    Archive Date: 02/24/17

DOCKET NO.  08-33 901	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUES

1.  Entitlement to an effective date prior to May 20, 2009 for a 70 percent evaluation for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), major depressive disorder (MDD), generalized anxiety disorder (GAD), panic disorder with agoraphobia, and alcohol abuse (rated noncompensable from October 1, 1982; 50 percent from December 20, 2004; and 70 percent from May 20, 2009).

2.  Entitlement to an effective date for a total disability rating based on individual unemployability (TDIU), due to service-connected disabilities, prior to May 20, 2009.


REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney




ATTORNEY FOR THE BOARD

J. Abrams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1963 to August 1966.

These matters are before the Board of Veterans' Appeals (Board) on appeal from March 2007 and April 2014 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

The Veteran initially filed a claim to establish service connection for PTSD.  In Clemons v. Shinseki, 23 Vet. App. 1 (2009), the United States Court of Appeals for Veterans Claims (Court) held that, in determining the scope of a claim, the Board must consider the Veteran's description of the claim, symptoms described, and the information submitted or developed in support of the claim.  Id. at 5. 

In light of the Court's decision in Clemons and the diagnoses of record, the Board has expanded the Veteran's claim to include all diagnosed acquired psychiatric disorders, and the issue has been recharacterized as stated on the title page.  This will provide the most favorable review of the Veteran's claims in keeping with the Court's holding in Clemons.

Concerning the issue of entitlement to increased ratings for PTSD, in a March 2007 rating decision, the Veteran was granted service connection for PTSD, rated as 
50 percent disabling, effective February 7, 2006.  In a September 2009 rating decision, the Veteran's service-connected PTSD was increased from 50 percent to 70 percent, effective May 20, 2009.

In a January 2012 decision, the Board denied entitlement to an effective date earlier than February 7, 2006, for the Veteran's 50 percent rated PTSD.  That decision was subsequently appealed to the United States Court of Appeals for Veterans Claims (Court), which, in a July 2012 Order, vacated the Board's January 2012 decision, and remanded the case back to the Board in a July 2012 Joint Motion for Remand (JMR).

In a February 2013 decision, the Board again denied entitlement to an effective date earlier than February 7, 2006, for the 50 percent rated PTSD.  That decision was again appealed to the Court, which, in an October 2013 Order, vacated the Board's February 2013 decision, and remanded the case back to the Board in an October 2013 JMR.

In February 2014, the Board granted an effective date of December 20, 2004, for the Veteran's 50 percent rated PTSD, but remanded the issue of entitlement to a disability rating in excess of 50 percent for PTSD, prior to May 20, 2009, when his PTSD was increased to 70 percent.  This decision was appealed to the Court, which, in an August 2014 Order, vacated the Board's February 2014 decision, and remanded the case back to the Board in an August 2014 JMR.  

In December 2014, the Board denied an effective date earlier than December 20, 2004, for the Veteran's 50 percent rated PTSD, and once again remanded the issue of entitlement to a disability rating in excess of 50 percent, prior to May 20, 2009.  Subsequently, in an August 2015 decision, the Board denied a disability rating in excess of 50 percent for PTSD, prior to May 20, 2009.  The Veteran appealed the December 2014 decision to the Court, which, in a September 2015 Order, vacated the portion of the Board's December 2014 decision that denied an effective date earlier than December 20, 2004, for service-connected PTSD, and remanded the case back to the Board in a September 2015 JMR.

In a February 2016 decision, the Board granted an effective date of October 1, 1982, for the Veteran's service-connected PTSD.  A March 2016 rating decision assigned a noncompensable rating from October 1, 1982, to December 20, 2004, when the Veteran was evaluated as 50 percent for his PTSD.  In a March 2016 Order, the Court vacated the Board's August 2015 decision that denied a disability rating in excess of 50 percent for PTSD, prior to May 20, 2009.  In a July 2016 notice of disagreement (NOD), the Veteran disagreed with his staged ratings for PTSD.  In an October 2016 JMR, the Court remanded the February 2016 Board decision back to the Board.

Concerning the issue of an earlier effective date for TDIU, in a September 2009 rating decision, the Veteran's claim for TDIU was granted, effective May 20, 2009.  The Board notes that the Veteran's increased rating claim for PTSD was ongoing since the September 2009 rating decision that also increased his service-connected PTSD from 50 percent to 70 percent.  Where a Veteran, or the record, raises the question of unemployability due to the disability for which an increased rating is sought, then part of the increased rating claim is an implied claim for TDIU.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  As such, the Veteran's TDIU claim remained on appeal before the Board during this time period.  

In an April 2014 NOD, the Veteran disagreed with the effective date of his TDIU.  A June 2015 statement of the case (SOC) denied the Veteran's claim for an earlier effective date for TDIU, and he submitted his Form 9, substantive appeal, in July 2015.  Subsequently, in an August 2015 decision, the Board denied an effective date earlier than May 20, 2009, for TDIU.  

A March 2016 JMR, ordered by the Court in the same month, vacated the Board's decision that denied the Veteran's claim for an evaluation in excess of 50 percent for PTSD and also for TDIU, both prior to May 20, 2009.  These matters are both before the Board again, and the inquiry for the Board thus becomes the appropriate rating, to include whether the criteria for TDIU were met, for the entire period between October 1, 1982 and May 20, 2009.  Correspondingly, the rating for the period beginning May 20, 2009 is not presently at issue.  


FINDINGS OF FACT

1.  From October 1, 1982 until May 20, 2009, the Veteran's acquired psychiatric disorder, to include PTSD, MDD, GAD, and panic disorder with agoraphobia, approximated the seriously impaired ability to establish and maintain effective or favorable relationships with people.  The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  The Veteran's symptoms have not approximated total occupational and social impairment.

2.  From December 1, 2001, but not before, the Veteran's service-connected disabilities preclude him from securing and maintaining all forms of substantially gainful employment.


CONCLUSIONS OF LAW

1.  For the period from October 1, 1982 until May 20, 2009, the criteria for a disability rating of 70 percent, but no higher, for an acquired psychiatric disorder, to include PTSD, MDD, GAD, and panic disorder with agoraphobia, have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.159, 3.321, 4.7, 4.130, 4.132, Diagnostic Codes (DCs) 9400-9411, General Rating Formula for Mental Disorders (1981, 1988, 1996, 2009, 2015).

2.  The criteria for entitlement to an effective date of December 1, 2001, but not before, for TDIU have been met.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. 
§§ 3.102, 3.340, 3.341, 3.400 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In deciding claims, it is the Board's responsibility to evaluate the entire record on appeal.  See 38 U.S.C.A. § 7104(a) (West 2014).  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, certainly not in exhaustive detail, each and every piece of evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (noting that the Board must review the entire record, but does not have to discuss each piece of evidence).  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

I.  The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist a claimant in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2016); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

The Veteran's increased rating claim for an acquired psychiatric disorder arises from his disagreement with the initial evaluation following the grant of service connection.  Courts have held that once service connection is granted the claim is substantiated, additional notice is not required and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

In this case, VCAA notice letters were sent to the Veteran in February 2005 and April 2008.  These letters informed the Veteran of what evidence was required to substantiate the claim, and of his and VA's respective duties in obtaining evidence.  Thereafter, the case was readjudicated by way of statements of the case (SOC) in September 2008 and June 2015 and a supplemental statement of the case (SSOC) in September 2009.  So, he has received all required notice concerning his claim, and it has been reconsidered since providing all required notice.
VA also has a duty to assist the Veteran in the development of his claim.  This duty includes assisting the Veteran in the procurement of his service treatment records (STRs) and pertinent post-service treatment records (VA and private), and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2016).

The claims file contains STRs, VA medical evidence, private medical evidence, lay statements, and the Veteran's contentions and testimony.  Significantly, the Veteran has not identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist him in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Furthermore, the Veteran was provided VA examinations to evaluate his service-connected acquired psychiatric disorder.  The examination reports reflect that the examiners reviewed the Veteran's past medical history, recorded his current complaints, conducted appropriate evaluations of the Veteran, and rendered appropriate diagnoses and opinions consistent with the remainder of the evidence of record.  The Board, therefore, concludes that these examinations are adequate for purposes of rendering a decision in the instant appeal.  See 38 C.F.R. 
§ 4.2 (2016); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Veteran and his representative have not contended otherwise.  Thus, the duties to notify and assist have been met.

II.  Increased rating

A. Legal Criteria

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities, found in 38 C.F.R., Part 4 (2016).  The rating schedule is primarily a guide in the evaluation of disability resulting from all types of diseases and injuries encountered as a result of, or incident to, military service. The ratings are intended to compensate, as far as can practicably be determined, the average impairment of earning capacity resulting from such diseases and injuries and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2016).

In considering the severity of a disability, it is essential to trace the medical history of the veteran.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2016).  Consideration of the whole-recorded history is necessary so that a rating may accurately reflect the elements of disability present.  38 C.F.R. § 4.2 (2016); Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the regulations require review of the recorded history of a disability by the adjudicator to ensure a more accurate evaluation, the regulations do not give past medical reports precedence over the current medical findings.  Where an increase in the disability rating is at issue, the present level of the veteran's disability is the primary concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

Here, the question for consideration is the propriety of the initial disability rating assigned, evaluation of the medical evidence since the grant of service connection, and consideration of the appropriateness of "staged ratings" are required.  See Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7 (2016).  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3 (2016).

Staged ratings are appropriate when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119, 125-26 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

In its determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of his current symptomatology.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (noting that a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau v. Nicholson, 492 F.3d 1372, 1376-77.

The Board must assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit, citing its decision in Madden, recognized that that Board had inherent fact-finding ability.  Id. at 1076; see also 38 U.S.C.A. § 7104(a) (West 2014).  Moreover, the United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000); Wilson v. Derwinski, 2 Vet. App. 614, 618 (1992).  As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007); Caluza v. Brown, 7 Vet. App. 498, 511 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996).




B.  Analysis

The Veteran asserts that his acquired psychiatric disorder, to include PTSD, MDD, GAD, and panic disorder with agoraphobia, warrants ratings higher than the initial noncompensable rating from October 1, 1982 to December 19, 2004; 50 percent from December 20, 2004 to May 19, 2009; and 70 percent from May 20, 2009.

During the pendency of this claim, the criteria for rating mental disorders in the VA Schedule for Rating Disabilities, were revised effective April 18, 1980; January 4, 1988; October 26, 1995; October 8, 1996; and April 23, 2009. 

The VA General Counsel has held that where a law or regulation changes during the pendency of a claim for an increased rating, the Board should first determine whether application of the revised version would produce retroactive results.  In particular, a new rule may not extinguish any rights or benefits the claimant had prior to enactment of the new rule.  VAOPGCPREC 7-2003 (Nov. 19, 2003).  However, if the revised version of the regulation is more favorable, the implementation of that regulation under 38 U.S.C.A. § 5110 (g), can be no earlier than the effective date of that change.  The VA can apply only the earlier version of the regulation for the period prior to the effective date of the change.

Psychiatric disabilities are rated under the General Rating Formula for Psychoneurotic disorders.  The regulations pertaining to mental disorders were revised during the course of this appeal.  In 1981, an acquired psychiatric disorder, to include PTSD, MDD, GAD, and panic disorder with agoraphobia would be rated under 38 C.F.R. § 4.132, DCs 9400-9411 (1981).

Under DCs 9400-9411, the minimum noncompensable disability rating was warranted for neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  Id.  

A 10 percent disability rating was warranted for less than the criteria for the 30 percent rating, with emotional tension or other evidence of anxiety productive of moderate social and industrial impairment.  Id.  

A 30 percent disability rating was warranted for definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce considerable industrial impairment.  Id.  

A 50 percent disability rating was warranted for a substantially impaired ability to establish or maintain effective or favorable relationships with people.  By reason of psychoneurotic symptoms the reliability, flexibility, and efficiency levels are so reduced as to result in severe industrial impairment.  Id.  

A 70 percent disability rating was warranted for the seriously impaired ability to establish and maintain effective or favorable relationships with people.  The psychoneurotic symptoms are of such severity and persistence that there is pronounced impairment in the ability to obtain or retain employment.  Id.  

The maximum 100 percent disability rating was warranted for the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as phantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior, or; demonstrably unable to obtain or retain employment.  Id.

Note (1) under the General Rating Formula for Psychoneurotic Disorders states that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132 (1981).

Note (2) under the General Rating Formula for Psychoneurotic Disorders states that the requirements for a compensable rating are not met when the psychiatric findings are not more characteristic than minor alterations of mood beyond normal limits; fatigue or anxiety incident to actual situations; minor compulsive acts or phobias; occasional stuttering or stammering; minor habit spasms or tics; minor subjective sensory disturbances such as anosmia, deafness, loss of sense of taste, anesthesia, paresthesia, etc.  When such findings actually interfere with employability to a moderate degree, a 10 percent rating under the general rating formula may be assigned.  Id.

Note (3) under the General Rating Formula for Psychoneurotic Disorders states that it is to be emphasized that vague complaints are not to be erected into a concept of conversion reaction.  A diagnosis of conversion reaction must be established on the basis of specific distinctive findings characteristic of such disturbance and not merely by exclusion of organic disease.  If a diagnosis of conversion reaction is found by the rating board to be inadequately supported by findings, the report of examination will be returned through channels to the examiner for reconsideration.  Id.  

Note (4) under the General Rating Formula for Psychoneurotic Disorders states that when two diagnoses, one organic and the other psychophysiologic or psychoneurotic, are presented covering the organic and psychiatric aspects of a single disability entity, only one percentage evaluation will be assigned under the appropriate diagnostic code as determined by the rating board to represent the major degree of disability.  When the diagnosis of the same basic disability is changed from an organic one to one in the psychophysiologic or psychoneurotic categories, the condition will be rated under the new diagnosis.  Id.  

The regulations pertaining to mental disorders were again revised during the course of this appeal.  In 1988, an acquired psychiatric disorder, to include PTSD, MDD, GAD, and panic disorder with agoraphobia was rated under 38 C.F.R. § 4.132, DCs 9400-9411 (1988).

Under DCs 9400-9411, the minimum noncompensable disability rating was warranted for neurotic symptoms which may somewhat adversely affect relationships with others but which do not cause impairment of working ability.  Id.  

A 10 percent disability rating was warranted for less than the criteria for the 30 percent rating, with emotional tension or other evidence of anxiety productive of mild social and industrial impairment.  Id.

A 30 percent disability rating was warranted for definite impairment in the ability to establish or maintain effective and wholesome relationships with people.  The psychoneurotic symptoms result in such reduction in initiative, flexibility, efficiency, and reliability levels as to produce definite industrial impairment.  Id. 

A 50 percent disability rating was warranted for a considerable impaired ability to establish or maintain effective or favorable relationships with.  By reason of psychoneurotic symptoms the reliability, flexibility, and efficiency levels are so reduced as to result in considerable industrial impairment.  Id.

The meaning of "definite" has been subject to several precedent decisions.  The Court, in Hood v. Brown, 4 Vet. App. 301 (1993), stated that the term "definite" in 38 C.F.R. § 4.132 was "qualitative" in character, whereas the other terms were "quantitative" in character, and invited the Board to construe the term "definite" in a manner that would quantify the degree of impairment for purposes of meeting the statutory requirement that the Board articulate reasons and bases for its decision.  38 U.S.C.A. § 7104(d)(1).  Also, in VAOPGCPREC 9-93 (Nov. 9, 1993), the VA Office of General Counsel concluded that "definite" is to be construed as "distinct, unambiguous, and moderately large in degree."  It represents a degree of social and industrial inadaptability that is "more than moderate but less than rather large."  The Board is bound by this interpretation.  38 U.S.C.A. § 7104(c).
  
A 70 percent disability rating was warranted for a severely impaired ability to establish and maintain effective or favorable relationships with.  The psychoneurotic symptoms are of such severity and persistence that there is severe impairment in the ability to obtain or retain employment.  Id.  

The maximum 100 percent disability rating was warranted for the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  Totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as fantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior.  Demonstrably unable to obtain or retain employment.  Id.  The United States Court of Appeals for Veterans Claims (Court) has held that the latter criteria presented three independent bases for a grant of a 100 percent evaluation under Diagnostic Code 9411.  See Johnson v. Brown, 7 Vet.App. 95, 98 (1994).

Note (1) under the General Rating Formula for Psychoneurotic Disorders states that social impairment per se will not be used as the sole basis for any specific percentage evaluation, but is of value only in substantiating the degree of disability based on all of the findings.  38 C.F.R. § 4.132 (1988).

Note (2) under the General Rating Formula for Psychoneurotic Disorders states that the requirements for a compensable rating are not met when the psychiatric findings are not more characteristic than minor alterations of mood beyond normal limits; fatigue or anxiety incident to actual situations; minor compulsive acts or phobias; occasional stuttering or stammering; minor habit spasms or tics; minor subjective sensory disturbances such as anosmia, deafness, loss of sense of taste, anesthesia, paresthesia, etc.  When such findings actually interfere with employability to a moderate degree, a 10 percent rating under the general rating formula may be assigned.  Id.

Note (3) under the General Rating Formula for Psychoneurotic Disorders states that it is to be emphasized that vague complaints are not to be erected into a concept of conversion reaction.  A diagnosis of conversion reaction must be established on the basis of specific distinctive findings characteristic of such disturbance and not merely by exclusion of organic disease.  If a diagnosis of conversion reaction is found by the rating board to be inadequately supported by findings, the report of examination will be returned through channels to the examiner for reconsideration.  Id.  

Note (4) under the General Rating Formula for Psychoneurotic Disorders states that when two diagnoses, one organic and the other psychophysiologic or psychoneurotic, are presented covering the organic and psychiatric aspects of a single disability entity, only one percentage evaluation will be assigned under the appropriate diagnostic code as determined by the rating board to represent the major degree of disability.  When the diagnosis of the same basic disability is changed from an organic one to one in the psychophysiologic or psychoneurotic categories, the condition will be rated under the new diagnosis.  Id.  

The regulations pertaining to mental disorders were again revised during the course of this appeal.  In 1996, an acquired psychiatric disorder, to include PTSD, MDD, GAD, and panic disorder with agoraphobia was rated under 38 C.F.R. § 4.130, DCs 9201-9440 (1996).

Under DCs 9201-9440, the minimum noncompensable disability rating is warranted for a mental condition has been formally diagnosed, but symptoms are not severe enough either to interfere with occupational and social functioning or to require continuous medication.  Id.  

A 10 percent disability rating is warranted for occupational and social impairment due to mild or transient symptoms which decrease work efficiency and ability to perform occupational tasks only during periods of significant stress, or; symptoms controlled by continuous medication.  Id.

A 30 percent disability rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).

A 50 percent disability rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  Id.  
A 70 percent disability rating is warranted for occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and the inability to establish and maintain effective relationships.  Id.

The maximum 100 percent disability rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.   

A Global Assessment of Functioning (GAF) rating is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  GAF scores are but one piece of information to be examined, and the Board is obligated to review all pertinent evidence and set forth a decision based on the totality of the evidence in accordance with all applicable legal criteria. 

A GAF score from 21 to 30 is indicative of behavior which is considerably influenced by delusions or hallucinations or serious impairment in communication or judgment or inability to function in almost all areas.  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up other children, is defiant at home, and is failing at school).  

A GAF of 41-50 is defined as serious symptoms (e.g., suicidal ideations, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  A GAF of 51-60 is defined as moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) OR moderate difficulty in social, occupational or school functioning (e.g., few friends, conflicts with peers or co- workers).  

A GAF of 61-70 is defined as some mild symptoms OR some difficulty in social, occupational, or school functioning. A GAF of 71-80 is defined as, if symptoms are present, they are transient and expectable reactions to psychosocial stressors.   A GAF of 81-90 would indicate absent or minimal symptoms.  A GAF of 91 to 100 would indicate superior functioning in a wide range of activities; no symptoms. 

The Board notes that effective April 23, 2009, the regulations pertaining to mental disorders were again revised.  However, the changes were minor.  Section 4.130 was amended by revising "Post-traumatic" to read "Posttraumatic."  38 C.F.R. 
§ 4.130 (2009).

Before beginning the analysis of the severity of the Veteran's acquired psychiatric disorder, the Board notes that from October 1, 1982 to December 20, 2004, there are no medical records or treatment notes available.  In light of this, the Board will try to extrapolate the severity of the Veteran's acquired psychiatric condition and symptoms based on medical records, both before and after this time period.

In a June 1967 affidavit from the Veteran's mother, she reported that during the Veteran's last furlough home from Vietnam, in 1965, he appeared nervous and agitated.  She noted that he could not sit still and paced the floor constantly.  The Veteran was unable to concentrate and carry out even the simplest tasks and would become frightened and apprehensive in groups of people.  She reported that the Veteran wanted to be alone as much as possible and was afraid to drive a car in the city because it made him too nervous.  The Veteran could not stand to be in the presence of children if they were noisy.  He was extremely quiet and uncommunicative, and would become angry if his parents would question him concerning his well-being.  The Veteran's mother swore in her affidavit that upon his discharge from active service in 1966, he continued to display the same symptoms.  

The Board has assigned great probative value to the June 1967 affidavit, from the Veteran's mother, detailing her son's symptoms, finding it both competent and credible.  The affidavit was written and signed before the diagnosis of PTSD was even in the Diagnostic and Statistical Manual of Mental Disorders (DSM).  Additionally, as discussed below, the March 2007 VA examiner, the October 2012 private mental health evaluation, and the September 2016 private mental health evaluation all found the June 1967 affidavit to be reliable.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  

In an October 1967 VA report of medical examination for disability evaluation, a little more than a year after the Veteran left active service, the Veteran reported that he was neither medically treated nor hospitalized during active service for his nervous condition.  The Veteran noted that he had depression and also got tense and irritable.  

The VA examiner reported that the Veteran was alert, somewhat slow in his responses, but otherwise cooperative.  The Veteran was well oriented in all spheres and did not show any deficits of memory.  No psychotic manifestations were found.  The Veteran stated that he was nervous, and when further questioned, reported he was shaky, often tense, that he had fits when he felt headaches, breathed hard, punched the wall, and lost control.  

At times, the Veteran stated he was depressed and at other times he became argumentative, especially after drinking alcohol.  The Veteran reported he did not like people very much, but had some friends and dated romantically.  At home, the Veteran noted that he got into arguments when his parents discussed his drinking problem with him.  According to the examiner, the Veteran's affect and emotion showed a tendency towards conversion reaction with some anxiety in an immature individual who had not yet developed an adequate understanding of responsibilities.  The VA examiner commented that the mental examination revealed findings which were conclusive for the diagnosis of conversion reaction with anxiety in an immature individual.  

The Board finds that the October 1967 VA examination report to be of minimal probative value and was based on inaccurate facts.  This examination report contained only a cursory rationale in denying the Veteran's mental health claim.  It never mentioned the June 1967 affidavit from the Veteran's mother, or the symptoms she witnessed.  As will be discussed below, in the October 2012 private mental health evaluation, the private examiner wrote that it was "pretty obvious" from the October 1967 examination report that the VA examiner never read either the Veteran's claims file or his personnel record.  According to the private examiner, it appeared that the 1967 VA examiner never asked one question about the Veteran's service in Vietnam.  The 2012 private examiner characterized the 1967 VA examination report as "cursory at best, and a real disservice to the Veteran."  This error carries significant implications.  As such, the examination report is inadequate.  Coburn v. Nicholson, 19 Vet. App. 427 (2006); Kowalski v. Nicholson, 19 Vet. App. 171 (2005); Swann v. Brown, 5 Vet. App. 229 (1993); Black v. Brown, 5 Vet. App. 177   (1993); See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In an October 2012 private mental health retrospective opinion, the examiner, who served almost 20 years at a VA medical center, first as the Chief of the Outpatient Psychiatry Clinic, and later developed and became Chief of the Post Traumatic Stress Disorder Program for combat veterans, reviewed the Veteran's claims file.  Concerning the affidavit from the Veteran's mother in June 1967, the examiner noted that it was interesting that the symptoms and behaviors that the Veteran's mother stated in her affidavit were consistent with the symptoms displayed by individuals who had PTSD.  

The examiner noted that a diagnosis of PTSD did not exist at the time the Veteran's mother wrote her affidavit, only entered the DSM in 1980, and was not accepted by VA until July 1988.  The Veteran's mother signed an affidavit describing her son's symptoms and behaviors approximately 13 years before PTSD entered the DSM, and 21 years before it was accepted as a valid diagnosis by the VA.

The examiner noted that there was other evidence that the Veteran had a psychiatric disorder shortly after his discharge from active service.  A September 1967 letter from the Veteran's physician noted that he saw the Veteran on one occasion, in July 1967, for a neurotic situation, which seemed, by history, to have started while the Veteran was serving in the Navy.  The October 2012 private examiner noted that at that time, psychiatric diagnoses were grouped into two major categories: psychosis, which included diagnoses such as schizophrenia, and neuroses, which included anxiety disorders.  From the Veteran's claims file, the private examiner also noted that the Veteran sought help at the Boston VA Outpatient Veterans Administration Clinic for a nervous condition.  The Veteran had tried psychotropic medication, but it made him too sleepy, and subsequently tried an antipsychotic drug.

The private examiner also noted that in October 1967, the Veteran had a VA examination to determine service-connection for a nervous condition.  The private examiner wrote that it was "pretty obvious" from the examination report that the VA examiner never read either the Veteran's claims file or his personnel record.  According to the private examiner, it appeared that the 1967 VA examiner never asked the Veteran about his service in Vietnam.  The 1967 VA examiner did note that in addition to the Veteran's nervousness, he also experienced some depression.  The 1967 VA examiner reported that the Veteran turned to alcohol in order to relax his nervousness and diagnosed the Veteran with conversion reaction with anxiety and an immature individual.  The 2012 private examiner characterized the 1967 VA examination report as "cursory at best, and a real disservice to the Veteran."

As part of the evaluation, the private examiner interviewed the Veteran and his family.  In an October 2012 interview between the Veteran and the private examiner, the Veteran reported that after he returned from Vietnam, he was an alcoholic and got into several auto accidents.  He noted that he drank to quiet his nerves because he was a "nervous wreck" when he came back.  The Veteran reported that any loud noise sounded like a mortar round or sniper fire to him and he would get really "jittery."  During the interview, the Veteran produced a prescription bottle for Stelazine, an antipsychotic drug, dated 1967.  

In an October 2012 interview with the Veteran's wife, she noted that when the Veteran returned from active service, he was a "different person."  She reported that the Veteran was very unpredictable.  When asked to give some examples, the Veteran's wife recounted times when the Veteran would wake everyone up in the house, turning all the lights on in the middle of the night because he was looking for his camouflage, as though he was back in Vietnam.  When the Veteran could not find something he was looking for in the refrigerator, he would pull everything out of it and would be slamming doors.  The Veteran's wife reported that she had to call the police a few times because he was getting physical with her.  

The private examiner opined that the Veteran was not diagnosed with PTSD in the 1960s because that diagnosis was not available in the DSM at that time, but if it had been, the Veteran would have been diagnosed with PTSD.  The private examiner diagnosed the Veteran with severe PTSD, recurrent severe MDD, severe GAD, panic disorder with agoraphobia, alcohol abuse, and assigned a GAF score of 45.  
The examiner opined, with a high degree of psychological certitude, that it was more likely than not that the Veteran's PTSD dated back to before 1967 when he was in active service in Vietnam.  It was his opinion, with a high degree of psychological certitude, that it was more likely than not that the Veteran's condition was misdiagnosed, as PTSD did not exist back in 1967, and was not accepted by the VA until 1988.  

The examiner noted that the Veteran's PTSD symptoms consisted of markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, restricted range of affect, irritability and outbursts of anger, difficulty concentrating, hypervigilance bordering on paranoia, not trusting other people, and exaggerated startle response.  

In addition to his PTSD symptoms, the Veteran also had "comorbid disorders," including MDD, GAD, panic attacks with agoraphobia, and alcohol abuse.  The examiner reported that the combination of these symptoms overlapped and could not be separated out.  They rendered the Veteran homebound, irritable, confused, and unable to concentrate.  The Veteran also had sleep disturbances which left him keyed up and on edge.  The Veteran, his wife, and his daughter all reported that he had no friends, and had alienated his brother and sister, both of whom had very little contact with him.  

The private examiner further opined that during the time period from October 1, 1982, there were three different sets of rating criteria for PTSD.  The first was from October 1982 to February 1988, the second was from February 1988 to November 1996, and the third was from November 1996 to 2009.  The examiner opined that for the period beginning in 1982, and from 1988 to November 1996, the Veteran met the criteria for a disability rating of 100 percent.  The examiner's rationale was that the Veteran "clearly" met two of the three criteria for a disability rating of 100 percent, and noted that meeting just one criteria was necessary.  Under the pre-1996 criteria, from 1997 to 2000, the Veteran had total occupational and social impairment for a disability rating of 100 percent.  However, under the post 1996 criteria, the Veteran only met the criteria for a disability rating of 70 percent, because he was working, and earning a salary above the poverty level.

The examiner commented that if he were to apply the criteria which was in effect prior to 1996, it was more likely than not that the Veteran's symptoms warranted a 100 percent disability rating from 1997 to 2000.  From 2001 to 2012, the examiner opined that the Veteran met the criteria for a disability rating of 100 percent, as he demonstrated both total occupational and social impairment.  

While the Veteran worked for his cousin from 2004 to 2005, the examiner explained that this should be regarded as a "protective or sheltered" environment.  The Veteran was only hired for this job because his cousin, who ran the company, felt bad for him.  Even then, the Veteran was not able to work every day, was easily confused, and had a difficult time understanding instructions.  The Veteran's cousin eventually had to fire him because he was afraid that the Veteran was going to hurt himself.  

The Board finds the October 2012 private mental health evaluation of the Veteran to be factually accurate, and fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).

In a September 2016 private retrospective mental health evaluation, the examiner noted that the purpose of the evaluation was to determine the Veteran's disability rating from 1982 to the present.  The examiner noted that the interview was conducted by telephone, and that while the Veteran was cooperative, he seemed to have difficulty focusing on questions and at times repeated himself.  The Veteran's statements and tone suggested he was depressed and anxious, but was helpful with his statements and the examiner considered him to be reliable.  During the interview, the Veteran reported that he first sought mental health treatment at the VA from 1966 to 1967.  Afterwards, he saw a private physician for six or seven months.  

In reviewing the chronology of the Veteran's mental health symptoms prior to December 2004, the examiner noted that in June 1967, the Veteran's mother submitted an affidavit, already mentioned previously, that detailed the changes to the Veteran's personality since he went to Vietnam.  A September 1967 treatment report from a private physician noted that the Veteran was seen on one occasion in July 1967 for a neurotic situation, which the physician thought started when the Veteran was serving in active service.  A September 1982 lay statement from the Veteran's mother noted that he was having medication issues and was self-medicating with alcohol.  An April 1992 lay statement from the Veteran's spouse noted that he was not willing to change and always tried to put the blame on someone else when something went wrong.  The Veteran's mother noted his drinking problem and stated that if he did not take a nap, he had "unbelievable mood swings."  The Veteran's spouse reported that he became so angry that he once destroyed the refrigerator.

The examiner concluded that it was at least as likely as not that the Veteran met the criteria for PTSD under the DSM-IV and DSM-5.  Additionally, it was at least as likely as not that the Veteran's PTSD was due to in-service stressors he experienced when he served in the Navy from July 1963 to August 1966.  The examiner noted that the Veteran's symptoms were corroborated in his record, his interview, and by the previous examination results.  

The private examiner reported that as a result of the Veteran's military involvement, he experienced intrusions, memories and dreams, flashbacks with exposure to stress, and physiology reactions to stressors.  The Veteran experienced avoidance related to internal and external reminders of his combat traumas.  Additional negative symptoms included impaired memory of his traumas, negative self-worth, decreased concentration, detachment, and emotional numbness.  The Veteran also experienced feelings of reoccurrence of his traumas, exaggerated startle response, irritability, hypervigilance, impaired concentration, and some sporadic sleep disturbance.  The examiner opined that the Veteran experienced these symptoms since at least 1982, and that it was more likely than not that he experienced these symptoms prior to that time, from the time of his active service to the present.  

The examiner also noted that in conjunction with PTSD, social/psychological evidence indicated that the Veteran met the criteria for a depressive disorder, according to the DSM-IV and DSM-5.  The Veteran had a depressed mood most of the day, markedly diminished interest in activities or pleasure, psychomotor agitation at times, fatigue, and anergia, along with feelings of worthlessness and decreased concentration.  The Veteran admitted to suicidal ideation.  The examiner opined that it was at least as likely as not that the depressive disorder was due to the Veteran's in-service stressors, and had been a dominant aspect of his mental health portrait, parallel to, and continuous with, his PTSD.

The Veteran also presented with symptoms of a panic disorder with agoraphobia, which met the criteria under the DSM-IV and DSM-5.  He presented with marked fear or anxiety about, or avoidance of, social situations where he feared other people observing or scrutinizing him out of proportion to the actual threat posed by those social situations.  This fear, anxiety, or avoidance caused clinical significant disturbances for impairment.

According to the examiner, the Veteran also met the criteria for GAD, according to the DSM-IV and DSM-5.  He experienced restlessness, was easily fatigued, had difficulty concentrating, had bouts of irritability, muscle tension, and sporadic sleep disturbance.  

The examiner concluded that it was more likely than not that the Veteran's PTSD, depressive disorder, panic disorder, and GAD were all due to his military service experiences.  The evidence indicated that the symptoms associated with these conditions were present during his service years and those symptoms were linked to his current symptoms.  The examiner was of the "firm opinion" that the Veteran's symptoms/disorders which began during his time of military service persisted since then, had worsened, and required medical psychological intervention.  

According to the examiner, the diagnoses of PTSD, depressive disorder, panic disorder, and GAD overlapped in such a way that social and occupational impact and, the resulting limitations of each, could not be separated.  From the time of the Veteran's military service, the symptoms underlying these disorders were deeply intertwined in his psychological system.  A trigger of one affected all of the others and had a cumulative impact on the Veteran's psychological and physiological state in some areas.  Taken together and compounded, these symptoms presented an "overwhelming psychological scenario of dysfunction and impairment."

The examiner further opined that the Veteran's PTSD caused occupational and social impairment, with deficiencies in most areas such as work, family relations, judgment, thinking, and mood since at least 1982.  This was evidenced by the Veteran's persistent withdrawal, self-isolation, distaste of being around others, and panic disorders with agoraphobia, not to mention his persistent depression.

The Board finds the September 2016 private mental health evaluation of the Veteran to be factually accurate, and fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); see also Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).
In a December 2004 Vet Center intake form, the Veteran's appearance was neat, his manner was hostile/sarcastic, intelligence was average, he was oriented to time, place, and person, his memory function was impaired, his affect was inappropriate, his motor activity was agitated/restless, and his judgement was poor.  There was evidence that the Veteran had delusions, to include paranoia, and hallucinations.  His appetite was poor, he had sleep disturbances and could not remember when he last had a good night's sleep.  The Veteran's energy level was low, and he reported that he had a loss of libido.  The examiner noted that the Veteran had suicidal ideation, but no homicidal ideation.  The Veteran further reported flashbacks and felt depressed all the time.  

The Veteran reported that in 1967, he threw his wife across the room and tried to choke her.  He used to smash things in his house, and had a history of domestic violence, but was never arrested.  His PTSD symptoms included anger and irritability, chronic depression, anxiety and some anxiety attacks, sleep disturbances, intensive thoughts, short-term memory problems, focusing problems, isolationism, and avoidance of people.  The Board finds the December 2004 Vet Center intake report to be factually accurate, and fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  See Nieves-Rodriguez v. Peake, supra.

In a March 2007 VA examination report, the Veteran was diagnosed with PTSD, MDD, GAD, and was assigned a GAF score of 48.  The Veteran noted that he had been married for 34 years and had four children and several grandchildren that he saw on occasion.  In his leisure time, the Veteran reported that he "tries to survive."  

On his mental status examination, the Veteran was somewhat sullen, quiet, and with a depressed and flattened affect.  The examiner noted that there was no evidence of a thought disorder.  The Veteran asserted that he had hallucinations which included hearing voices, but could not identify them.  The Veteran reported that he heard voices about three times a week and noted that he also imagined seeing movement at night when no one was there.  The Veteran's eye contact and interaction were appropriate.  He asserted that he had suicidal ideation in the past, but was neither suicidal nor homicidal at that time.  The Veteran was oriented in all spheres, considered his memory adequate, and managed his financial affairs with his wife.  The Veteran's rate and flow of speech were within normal limits.  He denied panic attacks but asserted that he was anxious frequently.  He stated he was depressed all the time and rated his level of depression as 8 out of 10.  

In terms of sleep, the Veteran went to bed at about eleven and woke up at seven, getting eight hours of sleep.  The examiner noted that the Veteran reported ongoing PTSD symptoms and had nightmares twice a week.  The Veteran had frequent flashbacks of being in Vietnam and thought about his time in there every day.  He tried to avoid watching the news because it reminded him of his active service.  In addition to seeing a psychologist and a psychiatrist at the VA outpatient center, the Veteran was in an anger management group for a while and saw a counselor at the Vet Center.

The examiner noted that it appeared that the Veteran had a documented nervous condition within a year of his discharge from active service.  However, according to the examiner, it was not entirely clear if that nervous condition was a symptom of PTSD, but it appeared that the Veteran's symptoms may have been symptoms of anxiety, depression, and PTSD since his return from Vietnam.  The Board finds the March 2007 VA examination report to be factually accurate, and fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Id.

In a June 2008 VA examination report, the examiner noted that the evaluation was based on an interview with the Veteran and a review of the claims file from March 2007 to June 2008.  At that examination report, the Veteran reported that there had been no remission of his symptoms since discharge from active service and the examiner commented that the Veteran's symptoms persisted despite ongoing psychotherapy. The VA examiner noted that the Veteran met the criteria for PTSD and was exposed to "significant trauma" due to his service in Vietnam.  

The examiner reported that the Veteran was troubled by symptoms of anxiety, irritability, and short-fusedness, difficulty with interpersonal relationships, hypervigilance, exaggerated startle response, insomnia, flashbacks, and difficulty concentrating for many years.  The examiner noted that the Veteran demonstrated persistent avoidance of stimuli associated with his trauma and persistent symptoms of increased arousal.  The Veteran felt "less certain about himself" and experienced a lowering of his self-esteem since active service.  The examiner noted that the Veteran's symptoms remained chronic.  

During the examination, the Veteran's appearance was clean, neatly groomed, and he was casually dressed.  His psychomotor activity and speech were unremarkable.  His attitude was cooperative, his affect was appropriate, but his mood was depressed.  The Veteran was oriented to person, time, and place, and his thought process and content were unremarkable.  The Veteran had no delusions, inappropriate behavior, obsessive/ritualistic behavior, panic attacks, suicidal ideation, homicidal ideation, and his impulse control was fair.  The Veteran understood the outcome of his behavior and his intelligence was average.  He understood that he had a problem.  The Veteran had sleep impairment.  

Since 2007, the Veteran reported a significant deterioration in his functioning, marked by an increase in hyperarousal symptoms, and a reduced ability to negotiate family, social, or employment relationships.  The Board finds the June 2008 VA examination report to be factually accurate, and fully articulated; it also contains sound reasoning.  A medical opinion that is factually accurate, fully articulated, and based on sound reasoning carries significant weight.  Id.

In a June 2009 VA examination report, the examiner commented that "it became immediately evident upon seeing the [Veteran] that he is quite ill."  The Veteran appeared unkempt, unshaven, was highly tense, and distractible.  The Veteran lived with his wife and had four grown children.  He stated that he has been married for 39 years, but that his relationship with his wife was quite poor, that they did not get along well, and that sometimes she wanted to throw him out.  He admitted that he was not nice to her and that he yelled, screamed, and ordered her around.  The Veteran stated that he argued with his wife almost every day.  He noted that they had talked about divorce in the past.  

The examiner further commented that it was clear that the Veteran's PTSD-related irritability and low frustration tolerance were a very serious impediment to his marriage and his relationships in general.  The Veteran had not seen some of his children for many years and argued with them.  The Veteran reported that he did not get along with his children and had great difficulty expressing affection either to his wife or kids.  The Veteran had no real friends and was "extremely isolated."  He stated that he had no close friends at all.  He had some acquaintances whom he saw every couple of months, but described almost no social activities.  In general, the Veteran did not like to socialize and avoided people quite actively.  It was evident to the examiner that the effect of the Veteran's PTSD upon his social life was extremely substantial and severe.

In terms of activities of daily living, the examiner noted that the Veteran had obvious problems.  He came to the interview looking unkempt and his clothing was stained.  He was not shaven and stated that he took a shower every third day and shaved only once a week.  Apparently, the Veteran's wife was very upset about his personal hygiene.  

The VA examiner reported that the Veteran had intrusive thoughts on a daily basis and nightmares every other night.  He had flashbacks two to three times a week and became intensely psychologically upset on a weekly basis.  Physiologically, he experienced muscle tension when he was upset.  The Veteran tried to avoid thinking about Vietnam and would not watch war movies or the news.  The Veteran had an extremely restricted range of affect and could not express affection to his wife or children.  He had a great detachment and estrangement from others and was alone with no close friends, while actively avoiding socialization.  

The Veteran "most certainly" had a marked loss of interest in significant activities.  According to the examiner, the Veteran basically functioned extremely marginally, and then, only at home.  The Veteran worried constantly about dying and has a distinct sense of foreshortened future, particularly since experiencing several post-military stresses, namely the death of his mother, the death of his dog, and the death of three cousins, all within the last year.  The examiner noted however that the Veteran had all of these symptoms before these deaths occurred.  The examiner commented that the Veteran's sleep was "quite poor," that he slept for about three to four hours per night, and woke up four to five times a night.  

The Veteran had outbursts of anger and had worked multiple jobs.  He had threatened people in the past, including grabbing one person by the throat and threatening to push him off a roof.  The Veteran's concentration was extremely poor and he was extremely distractible even at simple tasks.  The Veteran remained hypervigilant and preferred his back to the wall.  He jumped at loud sounds.  The Veteran had panic attacks two to three times per month, characterized by exhilarated heartbeats, trouble breathing, and panic.  He had trouble with small spaces and admitted he was claustrophobic.  The Veteran reported that it was essential to him that he had a clear view of things.  He felt that since active service, his symptoms had only worsened.  

According to the examiner, associated with the Veteran's PTSD was considerable depression.  The Veteran was depressed almost all of the time and had suicidal thoughts three to four times a month, although he had no history of suicide attempts.  The Veteran had crying spells three to four times a year and his level of energy was poor.  His appetite was mediocre and he felt tired all the time.  The Veteran had little ambition and his self-image was very poor.  The examiner noted that the Veteran had an "extremely poor" capacity to adjust.  

The examiner diagnosed the Veteran with PTSD, significant depression, alcohol dependence, and panic disorder with agoraphobia.  The Veteran was assigned a GAF score of 40, representing major and severe impairment across multiple areas.  

The Board notes that if a law or regulation changes during the course of a claim or an appeal, the version more favorable to the Veteran will apply, to the extent permitted by any stated effective date in the amendment in question.  38 U.S.C.A. 
§ 5110 (g); VAOPGCPREC 3-2000.  See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-2003.  Therefore, the Board must apply whichever version of the rating criteria is most favorable to the Veteran.

The Board has assigned equal probative value to the June 1967 affidavit, the December 2004 Vet Center intake report, the March 2007 VA examination report, the June 2008 VA examination report, the June 2009 VA examination report, the October 2012 private mental health evaluation report, and the September 2016 private mental health evaluation report.  Only two opinions, the March 2007 and the June 2008 VA examination reports, do not show that the Veteran's symptoms were as severe as the currently assigned 70 percent disability rating.  All the other reports of the Veteran's symptoms, both before and after the March 2007 and June 2008 VA examination reports, going as far back as 1967, show that the Veteran's acquired psychiatric disorder is severe.  

Based on this evidence, and affording the Veteran the benefit of the doubt, the board determines that it is at least as likely as not that the Veteran's acquired psychiatric disorder, to include PTSD, MDD, GAD, and panic disorder with agoraphobia, most closely approximated the criteria for a disability rating of 70 percent during the period of time at issue (October 1, 1982 until May 20, 2009).  38 C.F.R. § 4.132, DCs 9400-9411 (1981).

The Board notes that during the entire period on appeal, the Veteran's acquired psychiatric disorder has not been characterized by the attitudes of all contacts except the most intimate are so adversely affected as to result in virtual isolation in the community.  His acquired psychiatric disorder has not been characterized by totally incapacitating psychoneurotic symptoms bordering on gross repudiation of reality with disturbed thought or behavioral processes associated with almost all daily activities such as phantasy, confusion, panic, and explosions of aggressive energy resulting in profound retreat from mature behavior, or demonstrably unable to obtain or retain employment.  Id.  

Additionally, the Veteran's acquired psychiatric disorder has not been characterized by total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  38 C.F.R. § 4.130, DCs 9201-9440 (1996).  While the Board acknowledges that the Veteran's relationship with his wife and children has been adversely affected, he has been married to his wife for over 39 years and has a relationship with his grandchildren.  As such, the Board concludes that the Veteran's acquired psychiatric disorder did not rise to the maximum 100 percent rating.  38 C.F.R. §§  4.130, 4.132, DCs 9201-9440 (1981, 1996).

The Board has not overlooked the lay statements with regard to the frequency, severity, and duration of the Veteran's acquired psychiatric disorder symptoms.  The Veteran and others are competent to report on factual matters of which they had firsthand knowledge; and the Board finds that their reports concerning symptomatology have been credible.  See Washington v. Nicholson, 19 Vet. App. 362, 368 (2005).  To the extent that this determination is favorable, certainly the lay statements have been taken into account.  On the more intricate points of determining whether the applicable rating criteria have been met, the Board has nevertheless focused primarily on the expertise of the trained mental health professionals who furnished the December 2004 Vet Center intake report, the June 2009 VA examination report, and the October 2012 and September 2016 private mental health evaluations.

The Board is aware that this case provides unusual circumstances, insofar as there was a lengthy period of time between documented mental health treatment, and as the establishing of PTSD symptoms would appear to date back to a time prior to when VA recognized PTSD.  It is vital in such a case that both lay evidence and the later but retrospective opinions of record from trained mental health professionals be afforded due consideration, and those retrospective opinions have clearly indicated the existence of significant mental health symptoms during the periods where there was a lapse in treatment.  After considering those reports in context, and after applying the various sets of mental disorder rating criteria applicable during the pendency of this appeal, it is the firm determination of the Board that the current 70 percent evaluation for the Veteran's service-connected acquired psychiatric disorder should be assigned for the period from October 1, 1982 until May 20, 2009.  To that extent, the appeal is granted.

C. Extraschedular Considerations

An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of a veteran's service-connected disability.  Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Thun, 22 Vet. App. At 115-16.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating to the Chief Benefits Director or the Director, Compensation and Pension Service, for consideration of an extraschedular evaluation.  38 C.F.R. § 3.321(b)(1) (2016).  Otherwise, the schedular evaluation is adequate, and referral is not required.  Thun, 22 Vet. App. at 116.

The schedular rating in this case is adequate.  The diagnostic criteria contemplate and adequately describe the symptomatology of the Veteran's service-connected acquired psychiatric disorder.  See Thun, 22 Vet. App. at 115.  When comparing the Veteran's acquired psychiatric disorder symptoms with the schedular criteria, the Board finds that his symptoms are congruent with the disability picture represented by the 70 percent rating assigned herein.  See 38 C.F.R. §§  4.130, 4.132, DCs 9201-9440 (1981, 1996).  Accordingly, a comparison of the Veteran's symptoms and functional impairments resulting from an acquired psychiatric disorder with the pertinent schedular criteria does not show that his service-connected acquired mental health disorder, to include PTSD, MDD, GAD, and panic disorder with agoraphobia, presents "such an exceptional or unusual disability picture... as to render impractical the application of the regular schedular standards."  38 C.F.R. 
§ 3.321(b) (2016).

Consequently, the Board finds that the available schedular rating is adequate to rate the Veteran's acquired psychological disorder, to include PTSD, MDD, GAD, and panic disorder with agoraphobia.  Based on this threshold finding, there is no need to consider whether there are "related factors" such as marked interference with employment or frequent periods of hospitalization.  See Thun, 22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the veteran's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  As such, referral for extraschedular consideration is not warranted.  See VAOPGCPREC 6-96.

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d. 1362 (2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under of Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected condition.  Moreover, at no time during the period under consideration has the Veteran asserted that the schedular criteria for his service-connected disabilities do not adequately described or reflected his symptomatology.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

III.  Entitlement to an Earlier Effective Date for TDIU

The effective date for an award of an increased rating (including TDIU) will be the date of receipt of the claim or the date entitlement arose, whichever is the later.  38 U.S.C.A. § 5110(a) (West 2014); 38 C.F.R. § 3.400 (2016).  If the increase is factually ascertainable within one year prior to the receipt of the claim for an increased rating, the rating will be effective as of the date of increase; however, if the increase occurred more than one year prior to receipt of the claim, the increase will be effective on the date of claim.  Further, if the increase occurred after the date of claim, the effective date will be the date of increase.  38 U.S.C.A. § 5110(b)(2) (West 2014); Harper v. Brown, 10 Vet. App. 125 (1997); 38 C.F.R. 
§ 3.400(o)(1),(2) (2016); VAOPGCPREC 12- 98 (1998).

For purposes of effective date rules, the issue of entitlement to TDIU may be considered as part of a claim for underlying benefits (i.e., the service connection claim) or may be considered part of an increased compensation claim (i.e., in conjunction with an increased evaluation claim or as a freestanding claim to obtain an increased evaluation based on unemployability).  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009) (stating that a claim for individual unemployability benefits "involves an attempt to obtain an appropriate rating for a disability or disabilities, either as part of the initial adjudication of a claim or, if a disability upon which entitlement to a total disability rating based on individual unemployability is based has already been found to be service connected, as part of a claim for increased compensation"); see also Dalton v. Nicholson, 21 Vet. App. 23, 32-34   (2007) (noting that an award of individual unemployability may not amount to award of increased compensation where individual unemployability is awarded as part of initial award of disability compensation benefits).

In this case, the Board notes that in an October 2012 private mental health evaluation report, the examiner opined that in his professional opinion, the Veteran was not able to maintain substantially gainful employment after being terminated from his job in 2001.  While the Veteran worked for several years from 2004 to 2006, this was part-time work for a cousin, and his earnings were well below the poverty level.  The Veteran's cousin finally had to fire him because he was worried that the Veteran might injure himself.  In an interview with the examiner, the Veteran's cousin reported that the Veteran was unable to concentrate or focus and was unable to perform tasks operating machinery due to his mental and physical stressors.  The examiner further opined that the Veteran's service-connected PTSD precluded his ability to maintain substantial gainful employment, even in the absence of his other non-service-connected conditions.  

In the September 2016 private mental health evaluation, the examiner opined that it was at least as likely as not that the Veteran has not been able to secure or follow substantial gainful employment due to the severity of his service-connected PTSD since he last worked full-time in 2001.

Prior to December 2001, the Veteran had been employed at the same company for over 31 years. The Board notes that the Veteran has been receiving Social Security disability payments since 2005, but these are for his service and non-service-connected disabilities, not because of his service-connected disabilities alone.  38 C.F.R. §§ 3.340(a)(3)(ii), 3.341 (2016).

Based on a review of the procedures outlined above, the Board determines that TDIU is warranted from December 2001, when the Veteran was terminated from his job (in the absence of documentation of the exact date when employment ended, the Board will pinpoint December 1, 2001 as the effective date).  This represents a partial grant of the benefit sought on appeal.


ORDER

A disability rating of 70 percent, but no higher, is assigned for an acquired psychiatric disorder, to include PTSD, MDD, GAD, and panic disorder with agoraphobia, effective for the period from October 1, 1982 until May 20, 2009, subject to the laws and regulations governing monetary benefits.

An effective date of December 1, 2001, but not before, for TDIU, is granted, subject to the laws and regulations governing the payment of monetary benefits.



____________________________________________
A. C. MACKENZIE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


